Mr. Justice Boggs delivered the opinion of the court. 3. Assault and battery, § 14*—what degree of proof necessary in civil action. In a civil action for assault and battery, the plaintiff need only prove his case by a preponderance of the evidence. 4. Appeal and ebbor, § 1241*—when error in giving instructions unavailable by giving of similar instructions for adverse party. In a civil action for damages for an assault and battery, any error in an instruction for the plaintiff that the latter need prove his case only by a slight preponderance of the evidence is unavailable where given instructions presented by defendant only require the plaintiff to prove his case by a preponderance of the evidence. 5. Instructions, § 87*—when instruction on preponderance of evidence correct. An instruction in a civil action that if plaintiff’s evidence preponderates but slightly it is sufficient is correct.